DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-64, 66-69, 71, 73-76, and 78-79 responded on October 19, 2021 are pending, claims 1, 11, 21, 25, 43, 60, 64, 71, and 78 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 20, filed October 19, 2021, with respect to the rejection(s) of claim 1
Applicant’s arguments, see pg. 22-23, filed October 19, 2021, with respect to the rejection(s) of claim 64 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant's arguments, see pg. 17-18, filed October 19, 2021, with respect to the rejection(s) of claim(s) 25 under 35 USC § 102 have been fully considered but they are not persuasive. Applicant argues that UE would the UE would be required to steer receive beams to perform multiple attempts for PRS detection across different possible beam indices (e.g., SSB IDs) over several possible PRS occasions for a respective beam ID. However, claims 25-63 are directed to a method performed at eNB or LMF.  Davydov discloses the measurement are reported to a location server which calculates the UE position based on the received measurements see [0041] and to supply beam information include the index of the beam, beam pointing angles and measurement information to the location server see [0064-65], used to calculate directional position location of a user equipment relative to an enhanced base station. The condition that applicant argues that requires codebook with SSB ID along with both azimuth and elevation angle value which are not positively recited in the claim. Further clarification is recommended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 25-26, 28, 30, 34-44, 46, 48, 52-61 and  63 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by (WO 2017/164925 A1, hereinafter "Davydov").
Regarding claim 25, Davydov discloses a method for determining a location of a mobile device, comprising:
receiving, from the mobile device, one or more identification values associated with one or more radio beams transmitted by at least one base station (Davydov, [0061-62, 65] obtaining and communicating position information of the UE, beam direction context, beam information which includes index of beam (i.e. identification values). This enables the beam direction and beam angles to be defined in common coordinate system); and
determining positioning reference signal information, indicative of one or more directions of one or more corresponding directional positioning reference signals, based on the one or more identification values (Davydov, [0065, 67, 0111] The UE may obtain beam information (i.e. beam identification) comprising an index of beam of each of the one or more communication links in which the UE is currently located and information, these two angles, elevation and azimuth, are part of the beam information 62 provided to the location server 90 by the UE 50, may include orientation sensors and/or magnetometers, measure the physical position of a device and therefore may provide information to the location server 90 about pointing directions of the beams the global coordinate systems, Magnetometers measure the in direction of the magnetic field at a point space. The beam direction in information, along with time of arrival measurements, can be used to determine or improve the position accuracy of the UE); and
providing the positioning reference signal information to the mobile device (Davydov, [0111] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server).
Regarding claim 26, Davydov discloses wherein providing the positioning reference signal information includes providing angular data for each of the one or more radio beams (Davydov, [0073] the time arrival measurements and angular information of the beams).
Regarding claim 28, Davydov discloses wherein providing the positioning reference signal information includes providing a reference signal received power value or a reference signal received quality value for at least one of the one or more radio beams (Davydov, [0045] The measurements may include a Reference Signal Received Power (RSRP)).
Regarding claim 30, Davydov discloses wherein providing the positioning reference signal information to the mobile device includes providing one or more synchronization signal burst index values specifying one or more radio beams to be used for measuring a time of arrival value (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 34, Davydov discloses receiving, from the mobile device, one or more positioning reference signal measurements associated with the positioning reference signal information (Davydov, [0025] Time Difference of Arrival (OTDOA) or
Enhanced Cellular Identification measurements using received beamformed Positioning Reference Signals (PRSs), using both the measurement information and novel beam information); and
determining the location of the mobile device based on the one or more positioning reference signal measurements (Davydov, [0025] obtain the position of an User Equipment (UE) with a high degree of accuracy in a cellular network).
Regarding claim 35, Davydov discloses wherein the one or more positioning reference signal measurements include a time of arrival measurement (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 36, Davydov discloses wherein the one or more positioning reference signal measurements includes a plurality of time of arrival measurements for each of the at least one base station (Davydov, [0039-40] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs).
Regarding claim 37, Davydov discloses wherein the one or more positioning reference signal measurements includes a minimum time of arrival measurement for each of the at least one base station (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 38, Davydov discloses wherein the one or more positioning reference signal measurements includes an average time of arrival measurement for each of the at least one base station. (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 39, Davydov discloses wherein the one or more positioning reference signal measurements includes a reference signal time difference measurement for each of the at least one base station (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 40, Davydov discloses wherein receiving the one or more positioning reference signal measurements associated with the positioning reference signal information includes receiving a plurality of positioning reference signal measurements from the one or more radio beams transmitted from a plurality of base stations, wherein the one or more radio beams are identified in the positioning reference signal information provided to the mobile device (Davydov, [0061-65] obtaining and communicating position information of the UE the UE uses the received beamformed PRS).
Regarding claim 41, Davydov discloses storing the one or more identification values associated with the one or more radio beams transmitted by the at least one (Davydov, [0086] precoding, and/or constellation mapping/demapping functionality, in encoding/decoding circuitry of the baseband circuitry may include convolution, tail-biting convolution, turbo, Viterbi, and/or Low Density Parity Check (LDPC) encoder/decoder functionality).
Regarding claim 42, Davydov discloses comprising sending the codebook to a location server (Davydov, [0086] Fig. 7 UE provides information to a location server).
Regarding claims 43-44, 46, 48, 52-61 and 63, Davydov discloses a base station ([0123] eNB), comprising a memory ([0123] computer-readable medium), a transceiver ([0123] communication link) and at least one processor ([0123] processor), these claims recite "a base station" and "an apparatus" that disclose similar steps as recited by the method of claims 25-26, 28, 30 and 34-42, thus are rejected with the same rationale applied against claims 25-26, 28, 30 and 34-42 as presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, 21-24, 29, 47, 64, 66-69, 71, 73-76 and 78-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Stirling-Gallacher et al. (US 2018/ 0324738 A1, hereinafter "Stirling").
Regarding claim 1, Davydov discloses a method for determining a location of a mobile device, comprising:
determining, on the mobile device, beam identification information for one or more radio beams (Davydov, [0065, 0111] The UE may obtain beam information (i.e. beam identification) comprising an index of beam of each of the one or more communication links in which the UE is currently located and information, beam information which includes index of beam (i.e. identification values));
transmitting, with the mobile device, the beam identification information to a network node beams (Davydov, [0065, 0111] the UE may send beam information to location server, beam information which includes index of beam (i.e. identification values));
receiving, at the mobile device, positioning reference signal beam information for one or more positioning reference signals (Davydov, [0111] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server);
obtaining, with the mobile device, at least one measurement from at least one of the one or more positioning reference signals (Davydov, [0064-65] a measurement information calculation unit 74 In some embodiments, the UE uses the received beamformed PRS 56, along with position sensors 64, to supply beam information 62 and measurement information 72 to the location server 90); and
facilitating a location determination of the mobile device at a location-capable device based at least in part on the at least one measurement (Davydov, [0067] Magnetometers measure the direction of the magnetic field at a point in space. The beam direction information, along with time of arrival measurements, can be used to determine or improve the position accuracy of the UE).
Davydov discloses apply beamforming on the receiving antennas and based on the measurements from the received reference signal see [0058] but does not explicitly disclose generating, with the mobile device, one or more receive beams, each with a respective receive angle relative to the mobile device, based on the positioning reference signal beam information and positioning reference signal beam information corresponding to a respective transmission angle relative to the network work for each of one or more positioning reference signals.
Stirling from the same field of endeavor discloses receiving, at the mobile device, positioning reference signal beam information corresponding to a respective transmission angle relative to the network work for each of one or more positioning reference signals (Stirling, [0056] angular information and position information of devices transmitting BF-PRSs are used to help improve positioning performance ); and
generating, with the mobile device, one or more receive beams, each with a respective receive angle relative to the mobile device, based on the positioning reference signal beam information (Stirling, [0056] the best communication beams from the more than one transmitting devices align, the receiving device may determine that the communications beam associated with the received BF-PRS corresponds to a LOS path).

Regarding claim 2, Davydov discloses beam information includes a beam index for communication links see [0112] does not explicitly disclose wherein determining the beam identification information includes determining a synchronization signal burst index value for the one or more radio beams.
Stirling from the same field of endeavor discloses disclose wherein determining the beam identification information includes determining a synchronization signal burst index value for the one or more radio beams (Stirling, Fig. 11 [0099] signaling (i.e. synchronization signal) of the mapping of receive communications beam to angles).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and Beamforming positioning reference signal disclosed by Sterling with a motivation to make this modification in order to improve the position determination (Stirling, [0067]).
Regarding claim 3, Davydov does not explicitly disclose wherein determining the beam identification information includes determining a beam width value for at least one of the one or more radio beams.
(Stirling, [0089] The communications beams coverage areas may be calculated by a network entity using knowledge of the beam-widths of the communications beams and the distance between the transmitting devices and the curve (or surface)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and Beamforming positioning reference signal disclosed by Sterling with a motivation to make this modification in order to improve the position determination (Stirling, [0067]).
Regarding claim 4, Davydov discloses wherein determining the beam identification information includes determining a reference signal received power value or a reference signal received quality value for at least one of the one or more radio beams (Davydov, [0045] The measurements may include a Reference Signal Received Power (RSRP)).
Regarding claim 5, Davydov discloses wherein obtaining the at least one measurement includes determining a time of arrival measurement from the at least one of the one or more positioning reference signals (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 6, Davydov discloses wherein obtaining the at least one measurement includes determining an average time of arrival measurement from each (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 7, Davydov discloses wherein obtaining the at least one measurement includes determining a reference signal time difference measurement from the at least one of the one or more positioning reference signals (Davydov, [0045] measuring the time of arrival of synchronized signals (such as the PRS)).
Regarding claim 8, Davydov discloses wherein transmitting the beam identification information includes transmitting a neighbor cell identification list (Davydov, [0039] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs).
Regarding claims 11- 18 and 21-24, Davydov discloses a mobile device (Fig. 8 800 UE), comprising a memory (Fig. 8 812 storage module), a transceiver (Fig. 8 806 RF circuitry) and at least one processor (Fig. 8 804 DSP and CPU), these claims recite "a mobile device" and "an apparatus" that disclose similar steps as recited by the method of claims 1-8, thus are rejected with the same rationale applied against claims 1-8 as presented above.
Regarding claims 29 and 47, Davydov does not explicitly disclose wherein the one or more identification values are synchronization signal burst index values associated with each of the one or more radio beams transmitted by the at least one base station. 
 (Stirling, [0044] measurements from at least three eNBs are needed to generate two independent OTDOA measurements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and Beamforming positioning reference signal disclosed by Sterling with a motivation to make this modification in order to improve the position determination (Stirling, [0067]).
Regarding claim 64, Davydov discloses a method of determining a location of a mobile device, comprising:
receiving, on the mobile device, one or more positioning reference signals for each of a plurality of radio beams, wherein each of the plurality of radio beams is associated with a beam identification value (Davydov, [0111] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server);
determining a measurement value for each of the one or more positioning reference signals (Davydov, [0040] The UE calculates a Reference Signal Time Difference (RSTD) by measuring a time difference between the PRS of a neighboring cell and the PRS of its serving cell);
determining a final measurement value for each of the plurality of radio beams based on the measurement value (Davydov, [0064] to supply beam information and measurement information (i.e. final measurement) to the location server ); and
determining the location of the mobile device based on the final measurement value for each of the plurality of radio beams (Davydov, [0066] define the position of an object based on the elevation); Davydov discloses codebook in general and indicative of a respective direction of each of the one or more positioning reference signals, but does not explicitly disclose receiving, on the mobile device, a codebook comprising a synchronization signal beam index for each of the plurality of radio beams and positioning reference signal information associated with each of the plurality of radio beams and indicative of a respective direction of each of the one or more positioning reference signals; and determining, on the mobile device, the one or more positioning reference signals to be used for determining the location of the mobile device based on the respective direction of each of the one or more positioning reference signals indicated by the codebook.
Stirling from the same field of endeavor discloses receiving, on the mobile device, a codebook comprising a synchronization signal beam index for each of the plurality of radio beams and positioning reference signal information associated with each of the plurality of radio beams and indicative of a respective direction of each of the one or more positioning reference signals (Stirling, [0073] the receiving device receiving a BF-PRS configuration (block 805), each BF PRS as a separate beam identifier so that the receiving device can identify the best beam directions from each TRP or UE, the BF-PRS configuration may be received from a transmitting device transmitting the BF-PRS, the angular  information includes a mapping of identifiers of communications beams to angles referenced to a specified direction ); and determining, on the mobile device, the one or more positioning reference signals to be used for determining the location of the mobile device based on the respective direction of each of the one or more positioning reference signals indicated by the codebook (Stirling, [0043, 47] assist the UEs in making the OTDOA measurements. The UEs receive the PRSs transmitted by the different eNBs and determine the respective OTDOA measurements based on the received PRSs and the UEs in order to achieve commercially acceptable levels of throughput and range over the higher carrier frequencies. A communications beam may be a pre-defined set of beamforming weights in the context of codebook-based precoding).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning process  disclosed by Davydov and BF-PRS disclosed by Stirling with a motivation to make this modification in order to improve OTDOA positioning performance (Stirling, [0056]).	
Regarding claim 66, Davydov discloses wherein determining the measurement value includes determining at least one time of arrival measurement for each of the one or more positioning reference signals (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 67, Davydov discloses wherein each of the plurality of radio beams is associated with a base station, and determining the measurement value includes determining at least one time of arrival measurement for a radio beam transmitted from the base station (Davydov, [0025, 0039-40] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 68, Davydov discloses wherein the plurality of radio beams is associated with a plurality of base stations, and determining the measurement value for each of the one or more positioning reference signals includes determining at least one time of arrival measurement for each of the plurality of base stations (Davydov, [0025, 0039-40] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
	Regarding claim 69, Davydov discloses the measurement value includes determining a plurality of time of arrival measurement in a MIMO system but does not explicitly disclose determining a plurality of time of arrival measurements simultaneously for a plurality positioning reference signals.  
Stirling from the same field of endeavor discloses determining a plurality of time of arrival measurements simultaneously for a plurality positioning reference signals (Stirling, [0040] at least one OTDOA measurement in accordance with time of arrivals associated with the communications beams of the at least one transmitting device pair).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning process  disclosed by Davydov and BF-PRS disclosed by Stirling with a motivation to make this modification in order to improve OTDOA positioning performance (Stirling, [0056]).
Regarding claims 71, 73-76 and 78-79, Davydov discloses a mobile device (Fig. 8 800 UE), comprising a memory (Fig. 8 812 storage module), a transceiver (Fig. 8 806 RF circuitry) and at least one processor (Fig. 8 804 DSP and CPU), these claims recite "a mobile device" and "an apparatus" that disclose similar steps as recited by the method of claims 64, 66-69, thus are rejected with the same rationale applied against claims 64, 66-69 as presented above.	
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Stirling-Gallacher et al. (US 2018/0324738 A1, hereinafter "Stirling")  as applied to claim above, and further in view of  Sheng et al. (US 2018/0324022 A1, hereinafter "Sheng").
Regarding claims 9 and 19, Davydov does not explicitly disclose wherein transmitting the beam identification information includes transmitting at least one band identification value and a maximum number of supported beams associated with the at least one band identification value.
Sheng from the same field of endeavor discloses wherein transmitting the beam identification information includes transmitting at least one band identification value and a maximum number of supported beams associated with the at least one band identification value (Sheng, [0081] index transmission as a channel bit, consider an example in decimal format wherein, in a given frequency band, maximally four SS blocks are allowed to be transmitted within a SS burst set. If all four SS blocks are used for synchronization and actually transmitted).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Sheng’s system for signal transmission and reception into Davydov’s positioning process as modified by Stirling with a motivation to make this modification in order to provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like (Sheng, [0024]).	
Regarding claims 10 and 20, Davydov does not explicitly disclose wherein transmitting the beam identification information includes transmitting at least one band combination value and a maximum number of supported beams associated with the at least one band combination value.
Sheng from the same field of endeavor discloses wherein transmitting the beam identification information includes transmitting at least one band combination value and a maximum number of supported beams associated with the at least one band combination value (Sheng, [0081, 0085] index transmission as a channel bit, consider an example in decimal format wherein, in a given frequency band, maximally four SS blocks are allowed to be transmitted within a SS burst set. If all four SS blocks are used for synchronization and actually transmitted).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Sheng’s system for signal transmission and reception into Davydov’s positioning process as modified by Stirling with a motivation to make this modification in order to provide .
Claims 27, 45 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Zhang et al. (US 20180270775 A1, hereinafter "Zhang") .
Regarding claims 27, 45 and 62, Davydov does not explicitly disclose wherein providing the positioning reference signal information includes providing a beam width value for at least one of the one or more radio beams.	
Zhang from the same field of endeavor discloses wherein providing the positioning reference signal information includes providing a beam width value for at least one of the one or more radio beams (Zhang, [0040] a beam ID of the downlink synchronization channel of the cell, a frequency band of the cell, bandwidth of the cell, a physical cell identifier (PCI) of the cell, a frequency range in which the downlink synchronization channel of the cell is located, a quantity of beams of the cell, or a beam width).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for beam information into Davydov’s positioning process with a motivation to make this modification in order to improve detection efficiency of the downlink synchronization channel (Zhang, [0152]).
Claims 31-33 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Rose et al. (US 5,526,001, hereinafter "Rose") .

Rose from the same field of endeavor discloses providing a companion band list indicating a band list with which the mobile device may utilize concurrent beam forming for concurrently measuring time of arrival values (Rose, Col. 23 line 19-45 This contains frequency band, pulse amplitude, pulse width, angle or arrival, time of arrival, stores each intercepted radar signal (radar pulses) with its measured parameters (e.g. frequency, pulse width amplitude, angle of arrival (AOA), and time of arrival (TOA), sorts the pulses into and then matches the parameters of each group against a stored library which identifies the types of radars involved. Identification of the radar allows the identity of the associated weapon, which, in turn determines the priority of the threat. A look up table provides a function of frequency band and as azimuth resulting in more accurate measurements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5G systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Rose with a motivation to make this modification in order to improve overall performance and accuracy (Rose, Col. 9 and 13).
Regarding claims 32 and 50, Davydov discloses providing the positioning reference signal information to the mobile device but does not explicitly disclose 
Rose from the same field of endeavor discloses tuples of beam combinations for every companion band that can be measured together by the mobile device (Rose, Col. 23 line 19-45 This contains frequency band, pulse amplitude, pulse width, angle or arrival, time of arrival, stores each intercepted radar signal (radar pulses) with its measured parameters (e.g. frequency, pulse width amplitude, angle of arrival (AOA), and time of arrival (TOA), sorts the pulses into and then matches the parameters of each group against a stored library which identifies the types of radars involved. Identification of the radar allows the identity of the associated weapon, which, in turn determines the priority of the threat. A look up table provides a function of frequency band and as azimuth resulting in more accurate measurements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5G systems disclosed by Davydov and synchronization signal transmission and reception disclosed by Rose with a motivation to make this modification in order to improve overall performance and accuracy (Rose, Col. 9 and 13).
Regarding claims 33 and 51, Davydov discloses wherein the companion band list indicates at least two bands (Davydov, [0097] the baseband circuitry with a look-ip table based on a channel indicated). 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUNA WEISSBERGER/Examiner, Art Unit 2415